EXHIBIT 10.1 JOINT VENTURE AGREEMENT THIS JOINT VENTURE AGREEMENT (the “Agreement”), dated as of May , 2014 (the “Effective Date”) between OBJ Enterprises, Inc., a Florida corporation with its principal place of business at 1707 Post Oak Blvd., Suite 215, Houston, TX 77056 (“OBJE”), and Great Outdoors, LLC, a Delaware limited liability company with its principal place of business at 700 Hammett Lane, New Smyrna FL 32168 (“GO”). RECITALS 1. OBJE is the business of developing and marketing PC and mobile based gaming software; 2. GO is in the business of developing and marketing branded software PC and mobile based gaming software; 3. OBJE and GO have entered into a non-binding Term Sheet dated the 28th day of April, 2014 (the "Term Sheet") setting forth the basic terms pursuant to which they would form and contribute to a new limited liability company for the purposes of jointly developing and marketing a branded gaming software platform with the goal ofmerging the new company into OBJE in the future; and 4. OBJE and GO formed My Go Games, LLC, a Minnesota limited liability company (“MGG”) with OBJE owning twenty percent (20%) of the membership interests in MGG and Go owning eighty percent (80%) of the membership interests in MGG. NOW, THEREFORE, in consideration of the mutual terms, conditions, covenants and promises herein, and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties agree as follows: 1. DEFINITIONS The following capitalized terms not otherwise defined herein shall have the following meanings when used in this Agreement. a. “Affiliate” means, with respect to a Party, a person, corporation, or other legal entity that, directly or indirectly, through one or more intermediaries, controls, is controlled by or is under common control with such Party.For purposes of this definition “control” means the direct or indirect ownership of at least fifty percent (50%) of the outstanding voting securities of the controlled entity. b. “GO Technology” means any Invention owned by GO as of the Effective Date or any Invention acquired, licensed or developed exclusively by GO. c. “GO Derivative Works” means any Improvement primarily on a GO Technology developed by GO, OBJE or both of them during the term of this Agreement. d. “Change in Control Transaction” means any transaction or series of transactions (a) resulting in a consolidation, merger or other business combination of either Party with or into any other legal entity in which the Party is not the surviving entity; (b) any corporate transaction, or series of related transactions, resulting in the voting security-holders of such Party immediately prior to such transaction or transactions ceasing to own at least fifty percent (50%) of the voting securities of such Party after such transaction; (c) there is a sale or transfer of all or substantially all of the assets of a Party; (d) a Party enters into any dissolution, winding up, liquidation, or transaction or series of transactions pursuant to which its voting securities are converted to cash or property; or (e) a Party enters into an agreement providing for an event set forth in (a) through (d) above. e. “OBJE Technology” means any Invention owned by OBJE as of the Effective Date or any Invention acquired, licensed or developed exclusively by OBJE. f. “OBJE Derivative Works” means any Improvement primarily on a OBJE Technology developed by GO, OBJE or both of them during the term of this Agreement. g. “Commercial Products” means any products or services incorporating Joint Technology or Derivative Works. h. “Confidential Information” means information and physical material not generally known or available outside of the Parties and information and physical material entrusted to either Party in confidence by a Third Party, including, without limitation, (a) Inventions or Improvements of either Party or developed in connection with this Agreement; (b) technical data, trade secrets, know-how, research, product or service ideas or plans, software codes and designs, developments, inventions, laboratory notebooks, processes, formulas, techniques, biological materials, mask works, engineering designs and drawings, hardware configuration information, lists of, or information relating to, employees and consultants of either Party (including, but not limited to, the names, contact information, jobs, compensation, and expertise of such employees and consultants), lists of, or information relating to, suppliers and customers of Either Party, price lists, pricing methodologies, cost data, market share data, marketing plans, licenses, contract information, business plans, financial forecasts, historical financial data, budgets or other information disclosed by either Party, directly or indirectly, whether in writing, electronically, orally, or by observation that the other Party knows or reasonably should know is proprietary or confidential. i. “Derivative Works” means any and all GO Derivative Works or OBJE Derivative Works. j. “Collaborative Technology” means any Invention or Improvement created, developed or discovered through the work of employees, consultants, advisors, or contractors of both Parties pursuant to their work undertaken under this Agreement; provided, however, that Collaborative Technology shall not include GO Technology, GO Derivative Works, OBJE Technology or OBJE Derivative Works. k. “Contributed Technology” means GO Technology and OBJE Technology contributed to the Project pursuant to the Collaboration Plan. l. “Field of Use” means the field of computer and mobile outdoors action video games. m. “Improvement” means any Invention created, developed or discovered while using or practicing a GO Technology or OBJE Technology, as applicable. n. “Invention” means any and all information means discoveries, developments, concepts, designs, ideas, know how, improvements, inventions, trade secrets and/or original works of authorship, whether or not patentable, copyrightable or otherwise legally protectable, including, without limitation, any product, machine, article of manufacture, biological material, mask work, method, procedure, process, technique, use, equipment, device, apparatus, system, compound, formulation, composition of matter, design or configuration of any kind, or any improvement thereon. o. "Project" means jointly developing and marketing a branded gaming software platform through MGG with the intention of merging MGG into OBJE. p. "Project Assets" means those assets listed in Schedule "A" attached hereto and any future assets purchased by or on behalf of MGG and all other property, whether real or personal, which is owned, leased, held, developed, constructed or acquired for MGG by or on behalf of the Parties. q. "Project Loans" means (i) those loans contributed by OBJE to MGG that are listed in Schedule "C" attached hereto, (ii) those loans contributed by GO to MGG that are listed in Schedule “D” attached hereto and any and all future loans, debts, obligations incurred by MGG in accordance with the terms and provisions defined herein. r. “Membership Interest” shall have the same meaning as set forth in the Operating Agreement and Member Control Agreement of MGG. s. “Net Revenue” means the total revenue received by a Party, Affiliate, or Sublicensee of a Party for sale, distribution, licensing or other disposition of Contributed Technology, Derivative Works or Joint Technology or a product or service incorporating any of the foregoing, less the following to the extent actually incurred or allowed:(i) the reasonable costs or royalties paid by the Party to a Third Party in connection with the manufacture, distribution disposition of such products or any payment of Additional Costs; (ii) discounts, including cash discounts, rebates, or other price reductions or allowances on such product, service or technology; (iii) credits or allowances actually granted on claims, rejections or returns of such products; (iv) freight, postage, shipping and insurance charges paid for delivery of such products; and (v) any taxes, duties or other governmental charges levied on such products, services or technologies or measured by the billing amount of such products, services or technologies, when actually included in billing for such products or services; provided, however, that Net Revenue shall not be reduced by either Party’s income or like taxes with respect to such Party’s share of Net Revenue hereunder. t. A “Party” means either GO or OBJE, which are referred to collectively as the “Parties.” u. “Sublicensee” means a Third Party expressly licensed by the Parties to make, sell, or otherwise distribute or dispose of any products or services incorporating any Derivative Works or Joint Technology. v. “Third Party” means an individual or legal entity other than the Parties or an affiliate of either Party. 2. INITIAL CONTRIBUTIONS & INTERESTS a. The Parties contribute the following as their initial contributions to the Project: i. OBJE, as its initial contribution, hereby contributes all of its interest and title in the Assets set forth in Schedule "A" hereto. ii. GO, as its initial contribution, hereby contributes all of its interest and title in the Assets set forth in Schedule "B" hereto. b. The Parties initial Interests are reflected in their respective ownership of Membership Interests in MGG in the following percentages: i. OBJE - 20% ii. GO - 80% c. Except as otherwise provided herein, the Parties shall each bear their own costs and all liabilities arising under this Agreement. d. All revenues and benefits derived from the Project shall be received by the Parties as distributions from MGG in the ratio of their respective Membership Interests in MGG.All obligations and liabilities incurred in respect of, the Project shall be received or borne by MGG. 3. GOVERNANCE & MANAGEMENT OF MGG a. The Parties will enter into a Member Control Agreement for MGG which shall provide, among other things, that MGG will be governed by a three member Board of Governors, which shall be appointed according to the following: i. One Governor shall be appointed by OBJE; ii. Two Governors shall be appointed by GO. b. Day to day operations of MGG and strategic collaboration between the Parties will be determined by the MGG Board who may delegate certain responsibilities to officers/managers consistent with the MGG Operating Agreement and Member Control Agreement. 4. COLLABORATION AND DEVELOPMENT a. Development.Each of the Parties shall, commencing on the Commencement Date, use its best efforts to engage in collaborative research and development with the general goal of developing Improvements to the GO Technology and OBJE Technology and Joint Technology within the field of use.The specific scope of research, development, and marketing to be undertaken through MGG shall be determined by the MGG Board. b. Participation on MGG Board.As is more specifically set forth in the MGG Operating Agreement and Member Control Agreement, Each of the Parties’ has designated their representative(s) to represent them on the MGG Board.The MGG Board shall meet within ten (10) days of the Effective Date, and determine the date upon which the Project shall commence (the “Commencement Date”), which shall be within thirty (30) days of the initial meeting of the MGG Board, and the term of the Project (the “Project Term”), which shall not be greater than five (5) years without the written consent of both Parties. c. Rights and Duties of the MGG Board.The MGG Board shall have the authority and obligations as set forth in the MGG Operating Agreement and Member Control Agreement. The Parties respective MGG Board designees shall report collaborative research, development results and recommendations to their respective Officers and Directors or Governors as the case may be. d. Meetings of the MGG Board.The MGG Board shall act through regular or special meetings or through unanimous written consent pursuant to the MGG Operating Agreement and Member Control Agreement. e. Contributions. i. OBJE will take all steps necessary to contribute to MGG personnel, intellectual property, and other assets identified on Schedule “A” in a timely manner. ii. GO will take all steps necessary to contribute to MGG personnel, intellectual property, and other assets identified on Schedule “B” in a timely manner f. Each of the Parties shall bear its own expenses with respect to this Agreement and, unless specifically agreed to in writing otherwise, shall be solely responsible for compensating its Staff, making tax withholding or necessary payments with respect to its Staff, and for withholding or paying any applicable taxes, duties or other fees on any amounts paid to it hereunder, all in compliance with applicable law. 5. INTELLECTUAL PROPERTY & LICENSING a. Retention of Separate Intellectual Property.OBJE shall retain all right, title and interest in any and all OBJE Technology, and GO shall retain all right, title and interest in any and all GO Technology.Nothing hereunder or under the Collaboration Plan shall be construed as an assignment or license of any OBJE Technology to GO or MGG, or GO Technology to OBJE or MGG except as expressly set forth herein. b. Research and Development License.Subject to the terms of this Agreement, each of the Parties’ hereby grants to MGG and the other a non-exclusive, royalty free, fully-paid up worldwide license to use any Contributed Technology, Derivative Works or Collaborative Technology solely for research or development as specified in this Agreement, subject to the following restrictions: i. No Sublicenses. OBJE shall not have any right to sublicense any GO Technology even if it is also Contributed Technology.GO shall have no right to sublicense any OBJE Technology even if it is also Contributed Technology.Neither Party shall have the right sublicense Derivative Works except as expressly set forth herein. ii. No Competitive Uses.Neither Party shall have any license hereunder to use Contributed Technology, Derivative Works or Collaborative Technology to independently develop Improvements that compete, directly or indirectly, with the actual or anticipated products or services of the other Party; provided, however, that this provision shall not prohibit or restrict the rights of either party to use its own Contributed Technology in any manner it may choose. c. Ownership After Termination.Upon the expiration or termination of this Agreement, the Research and Development License set forth in Section 4.b. hereof shall terminate, and the Parties shall mutually determine in good faith whether any Invention or Improvement created, developed or conceived during the term of this Agreement is a GO Derivative Work, an OBJE Derivative Work, or Collaborative Technology. i. OBJE hereby assigns and transfers all of its right, title, and interest in any and all GO Derivative Works to GO, and hereby assigns, transfers and quitclaims any and all claims, causes or rights of action, then existing or thereafter accrued, for infringement of any such Improvements to GO.OBJE agrees that, following such assignment, it shall have no further licenses or other rights with respect to the GO Derivative Works. ii. GO hereby assigns and transfers all of its right, title and interest in any and all OBJE Derivative Works to OBJE, and hereby assigns, transfers and quitclaims any and all claims, causes or rights of action, then existing or thereafter accrued, for infringement of any such Improvements to OBJE. GO agrees that, following such assignment, it shall have no further licenses or other rights with respect to the OBJE Derivative Works. iii. GO and OBJE hereby assign and transfer all of their right, title and interest in any and all Collaborative Technology created, developed or conceived during the term of this Agreement to MGG. d. Assistance.Each of the Parties shall take all actions and execute all instruments necessary to register, protect, enforce or defend any intellectual property rights of any Party under this Section 4, including without limitation assisting in the preparation or prosecution of any application for intellectual property rights, or participating in the prosecution or defense of any lawsuit with respect to such rights, at the expense of the Party asserting such rights; provided, that if such rights relate to Derivative Works or Joint Technology that has not been assigned to either Party hereunder pursuant to 3.c. hereof, the Parties shall jointly bear all costs and expenses (including reasonable attorney’s fees) in protecting, enforcing or defending such rightsThe Parties’ obligations under this Section shall survive until the last to expire of any such intellectual property rights. 6. COMMERCIALIZATION a. Agreement to Commercialize.Upon the determination by the MGG Board that the Project has resulted in a commercially viable Derivative Work or Collaborative Technology, the Parties shall grant MGG a non-exclusive, royalty free, fully-paid up worldwide license to use any Contributed Technology, Derivative Works or Joint Technology to use such Contributed Technology, Derivative Work or Joint Technology through the sale or distribution of Commercial Products or the licensing of such Derivative Works or Joint Technology. b. Revenue Share.The Parties’ shall share revenue through MGG distributions which shall be based upon their respective Membership Interests in MGG. c. Additional Costs.The Parties’ shall determine in good faith prior to the commercialization of any Commercial Product or licensing of technology under this Section 5, the Additional Costs owing to either Party.Such Additional Costs shall be paid out of the revenues generated from any Commercial Product or license with respect to which such Additional Costs apply prior to the distribution of revenues pursuant to Section 5.b. 7. RIGHTS AND DUTIES OF THE PARTIES a. Relationship of the Parties.Nothing in this Agreement shall be construed to create a partnership, joint venture, employment or agency relationship among the Parties, their Affiliates, or their respective Staff.Each Party shall be only an independent contractor of the other Party and shall have no authority to bind the other Party or act on the other Party’s behalf. b. Retention of Records; Audit: i. Research and Development.Each Party shall retain and assure that their Staff retains adequate records documenting all research and development efforts under the Project, such that either Party may assess and continue to in such research and development efforts following termination or expiration of this Agreement.Upon termination or expiration of this Agreement, each Party shall provide to the other Party any and all documents or other records, in any form, relating to any Derivative Works or Joint Technology assigned to such Party hereunder, shall respond to any reasonable requests for additional information by such Party, and shall destroy all copies of such documents or records in its possession that relate solely to such Derivative Works or Joint Technology, and confirm in writing that it has done so. ii. Records of Additional Costs and Revenue.Each Party shall maintain complete and accurate records of any Additional Costs, revenues from commercialization, or Revenue Share earned by such Party for a period of three (3) years after, as applicable, (i) the later of date upon which such Additional Costs are incurred or paid, (ii) the date such revenues are received, or (iii) the date such Revenue Share is paid, in sufficient detail to permit the other Party to confirm the accuracy of all payments due hereunder.A Party entitled to payments hereunder shall have the right to cause an independent, certified public accountant reasonably acceptable to the other Party (and who has executed a confidentiality agreement with the Party to be audited) to audit such records to confirm that the Additional Costs, revenues from commercialization, and Net Revenues were accurate as stated to such Party; provided, however, that such auditor shall not disclose the audited Party's confidential information to the other Party, except to the extent such disclosure is necessary to verify the amount of royalties and other payments due under this Agreement. A copy of any report provided by such accountant shall be provided to the audited Party at the time that it is provided to the auditing Party.Such audits may be exercised once a year, within three (3) years after the period to which such records relate, at mutually acceptable dates and times, on not less than thirty (30) days advance notice.Any amounts shown to be owing by such audits shall be paid immediately with interest in the amount of one percent (1%) per month (or the maximum amount permitted by law, if less) from the date first owed until paid.The auditing Party shall bear the full cost of such audit unless such audit discloses that royalties actually paid by the audited Party are more than five percent (5%) less from the amount of royalties and/or other payments actually owed.In such case, the audited Party shall bear the full cost of such audit. c. Confidentiality.Except as expressly authorized hereunder, or otherwise agreed in writing, the Parties’ agree that for the term of this Agreement and for a period of ten (10) years after (or the maximum period authorized by law, if shorter) a party gaining access to Confidential Information hereunder shall (a) keep such information in strictest confidence, using commercially reasonable measures to protect such information of at least the same degree as it uses in protecting its own confidential and proprietary information, (b) not use Confidential Information for any purpose other than as provided in this Agreement, and (c) not disclose such Confidential Information to any Third Party. i. Each Party shall only share Confidential Information with those members of its Staff that are expressly approved in writing by the Project Lead of the other Party after such Staff have executed an agreement, naming the other Party as a third-party beneficiary, agreeing to be bound by the obligations of this Section 6.c. ii. Immediately upon the expiration or termination of this Agreement, each Party shall destroy all Confidential Information provided by the other Party or generated during the term of this Agreement, except Confidential Information relating to such Party’s Contributed Technology or Derivative Works or Joint Technology assigned to such Party hereunder, and confirm in writing that it has done so. iii. Exclusions.The obligations set forth in this Section 6.c. shall not apply where the receiving Party can establish by competent proof that such Confidential Information (i) was already known to the receiving Party, other than under a confidentiality obligation, at the time of disclosure by the disclosing Party; (ii) was generally available to the public or part of the public domain at the time of disclosure to the receiving Party; (iii) became generally known or publicly available other than through any act or omission of the receiving party; or (iv) was disclosed to the receiving Party, other than under a confidentiality obligation, by a Third Party who had no obligation to keep such information confidential.A Party may disclose Confidential Information upon an order by a court or regulatory body of competent jurisdiction; provided, that such Party must notify the other Party immediately upon the receipt of a demand for such Confidential Information, and take all reasonable steps to assist the other Party in protecting or limiting disclosure of such Confidential Information. iv. Non-Competition.To the greatest extent permitted by applicable law, each of the Parties agrees to cease and refrain, during the term of this Agreement from undertaking any activities that compete with the other Party within the Field of Use; provided, however, that neither Party shall be prohibited from developing or marketing any product, service or technology, or licensing any technology or intellectual property, developed independently of this Agreement, not utilizing any Derivative Works or Joint Technology, and not using any Confidential Information. 1. To the maximum extent permitted by law, for the term of this Agreement, and for a period of one (1) year hereafter, neither Party shall directly or indirectly solicit, induce, recruit or encourage any of the other Party’s employees or consultants to terminate their relationship with such Party, or attempt to solicit, induce, recruit, encourage or take away employees or consultants of such Party, either for itself or for any Third Party. 2. To the maximum extent permitted by law, for the term of this Agreement and for a period of one (1) year hereafter, neither Party shall use any Confidential Information of the other Party to negatively influence any of the other Party’s clients or customers from purchasing such Party’s products or services or licensing such Party’s technology, or solicit or influence or attempt to influence any client, customer or other person either directly or indirectly, to direct any purchase of products and/or services or any license of technology to any person, firm, corporation, institution or other entity in competition with the business of such Party. d. Duties Upon Change in Control Transaction:Any Party who accepts a bona fide offer to engage in a Change in Control Transaction or does engage in a Change in Control Transaction shall provide written notice to the other Party immediately upon the earliest of (a) its acceptance of such offer, (b) its agreement to enter such transaction, or (c) the consummation of such a transaction. 8. ACQUISITION OF GO AND MGG a. During the term of this Agreement and for a period of one (1) year hereafter, OBJE or its designee shall have the option, in its sole and exclusive discretion, to acquire GO and MGG or, at OBJE’s election, all of the assets of GO and MGG (including any intellectual property assigned to GO hereunder) for aggregate consideration of a number of shares that results in GO and MGG collectively owning eighty percent (80%) of the common stock of OBJE, par value $0.0001, adjusted to reflect any substitution of shares, stock dividends, stock splits, reverse stock splits, recapitalizations, reorganizations, or other similar transactions.Such acquisition shall take place pursuant to an agreement and plan of merger, asset acquisition agreement, or like agreement, in compliance with applicable law, with customary representations, warranties, and covenants.OBJE may exercise this option by providing thirty (30) days written notice to GO and/or MGG of its intention to acquire GO and/or MGG or the assets of GO and/or MGG, and GO and/or MGG shall take all actions and execute all instruments necessary to effectuate such transaction. 9. REPRESENTATIONS AND WARRANTIES Each of the Parties represents and warrants to the other Party as follows: a. As of the Effective Date, it is a duly formed, validly existing legal entity in good standings under the laws of the jurisdiction in which it was formed.It has the power and authority to carry on its business as it is now being conducted, and is licensed and qualified to do business in any jurisdiction in which such license or qualification is necessary, unless its failure to be so licensed and qualified would not have a material adverse effect.The undersigned has authority to enter this Agreement on behalf of it, and it has secured all necessary approvals, votes, or authorizations to execute this Agreement and carry out the transactions contemplated hereby.The execution, delivery and performance of this Agreement does not conflict with any agreement, instrument or understanding of such Party, whether oral or written, or any law, regulation, or order of any court, government body or other agency with jurisdiction over it. b. As of the Effective Date and the Commencement Date, such Party exclusively (and not jointly) owns all of the right, title and interest in any and all Contributed Technology contributed by such Party to the Project, and has not granted any ownership interests, exclusive licenses, security interests, options or other interests or licenses, or entered any agreements, that would conflict or interfere with the rights granted hereunder or the purposes of this Agreement. c. As of the Effective Date and throughout the term of this Agreement, such Party has not granted and will not grant any rights to any other party in any Contributed Technology, Derivative Works or Joint Technology within the Field of Use that would conflict, interfere or be inconsistent with rights granted hereunder or the purposes of this Agreement. INDEMNIFICATION a. Definitions:For purposes of this provision, “Indemnified Party” means a Party entitled to indemnification hereunder and its Affiliates, parents, successors, assign employees, officers, managers, directors, agents, consultants, advisors or representatives.“Indemnifying Party” means the party obligated to provide such indemnification, and its Affiliates, parents, successors, assigns, employees, officers, managers, directors, agents, consultants, advisors or representatives.“Indemnified Claims,” means any claim, cost or expense arising from (a) the Indemnifying Party’s breach of any covenant, representation or warranty hereunder, (b) any claim that Contributed Technology contributed by the Indemnifying Party breaches any intellectual property rights of any Third Party; (c) any claim that the Indemnifying Party’s actions in entering this Agreement or performing its obligations hereunder violated any legal or contractual obligation to any Third Party; (d) any claim that any product or service manufactured or distributed by the Indemnifying Party damaged or caused harm to any Third Person; or (e) arising from the gross negligence, recklessness or willful misconduct of the Indemnifying Party. b. Indemnification.The Indemnifying Party agrees to defend, indemnify, and hold the Indemnified Party harmless against any and all claims, causes of action, liabilities, damages, losses, costs, or expenses (including reasonable attorney’s fees) resulting from any Indemnified Claim.The Indemnifying Party shall advance all costs and expenses (including reasonable attorney’s fees) to the Indemnified Party in connection with any actual or threatened lawsuit, investigation, regulatory or other adversary proceeding arising in connection with an Indemnified Claim; provided, that the Indemnifying Party may control the defense and settlement of such suit or proceeding, provided that any such settlement (a) provides for a full and complete release of the Indemnified Party from all claims asserted in such suit or proceeding, (b) does not require an admission of fault on the part of the Indemnified Party, and (c) does not result in any relief against the Indemnified Party other than monetary relief; provided, further, that the Indemnified Party may retain its own counsel at its own expense to assist in the defense of any such suit or proceeding. DISPUTE RESOLUTION The Parties agree that any dispute arising under this Agreement, the Parties’ performance or breach hereof, or the relationship created hereby, shall be resolved through binding arbitration within the city of Austin, Travis County Texas before the American Arbitration Association, pursuant to the American Arbitration Association Commercial Arbitration Rules (“AAA Rules”); provided, however, that nothing in this Section 10 shall prevent any Party from seeking injunctive relief (or other provisional remedy) from a Court of competent jurisdiction. a. Procedures.The arbitrator shall be a retired judge, and may grant injunctions and other relief; provided, however, that the arbitrator shall neither have nor exercise any power to act as amiable compositeur or ex aequo et bono, to award special, indirect, consequential or punitive damages, or to render rulings that are legally erroneous.The arbitrator shall administer and conduct the arbitration in accordance with Nevada substantive law, without reference to the principles of conflicts of laws. The arbitrator’s decision shall be final, conclusive and binding on the Parties’ thereto, and judgment thereon or an injunction enforcing such decision may be entered, issued and enforced in any court of competent jurisdiction. b. No Jury Trial.THE PARTIES HEREBY EXPRESSLY WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN OR AMONG THEM RESOLVED IN A COURT OF LAW AND THEIR RIGHT TO A TRIAL BY JURY WITH RESPECT TO ANY SUCH DISPUTE.IN THE EVENT THAT ANY PARTY DISPUTE HEREUNDER, NOTWITHSTANDING THE OTHER PROVISIONS HEREOF, PROCEEDS IN A COURT OF LAW, THE PARTIES HEREBY EXPRESSLY CONSENT TO A BENCH TRIAL BEFORE THE JUDGE PRESIDING, WITH THE JUDGE ACTING AS TRIER OF FACT. c. Fees and Costs.Each Party shall bear its own fees and costs (including attorney’s fees) in the arbitration and one-half (1/2) of the arbitrator’s fees and costs; provided, however, that the arbitrator shall award the substantially prevailing Party in an arbitration its reasonable expenses, including without limitation reasonable attorney’s fees and its share of the arbitrator’s fees and costs, except as prohibited by law. TERM & TERMINATION The term of this Agreement shall commence on the Effective Date and shall run until the earlier of the end of the Project Term as set forth in the Project Plan, unless extended by mutual agreement of the Parties, or its termination as set forth below. a. Termination for Breach:Either Party may terminate this Agreement, i. Immediately upon a material breach of this Agreement by the other Party; or ii. Upon any breach of this Agreement by the other Party, upon written notice to such Party of its breach and such Party’s failure to cure the breach within thirty (30) days of receiving such notice. b. Termination Without Breach:Either Party may terminate this Agreement upon written notice to the other Party, i. If the MGG Board and/or Members become deadlocked on an issue that requires a supra majority vote under the MGG Operating Agreement and/or Member Control Agreement; ii. The Parties have failed to commercialize any Derivative Works or Joint Technology after the earlier of (i) two (2) years after the Commencement Date, or (ii) within six (6) months of a determination by either Party or the CMC that the Project has resulted in a commercially viable technology; or iii. The other Party provides notice of its intent to engage in a Change in Control Transaction or engages in such a transaction. iv. In the event that the other party makes an assignment for the benefit of creditors, admits in writing its inability to pay its debts as they become due, files a voluntary petition in bankruptcy, is adjudicated to be bankrupt or insolvent, files a petition seeking for itself any reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar arrangement under any present or future statue, law or regulation, or has its business put in the hands of a trustee or a receiver by voluntary act or otherwise. c. Survival:The following provisions of this Agreement shall survive termination or expiration of the Agreement, in addition to those provisions that survive by their terms: Sections 6, 7, 9, 10, 11, and 12. GENERAL PROVISIONS: a. Governing Law.This Agreement, including the validity, interpretation, performance, and enforcement hereof, and the relationship created hereby, shall be governed and construed according to the laws of the United States, as applicable, and the laws of the State of Texas, without giving effect to the principles of conflicts of laws.Any lawsuit or other similar proceeding arising out of the subject matter of this Agreement or the relationship created hereby, except as expressly set forth herein, shall be brought in a state or federal court of competent jurisdiction, located within the city of Austin, Travis County Texas and all parties hereby consent to personal jurisdiction in such court, and agree and stipulate that such court is a convenient forum for the resolution of such lawsuit or proceeding. b. Entire Agreement.This Agreement shall constitute the full and complete agreement of the parties concerning the subject matter hereof, and supersedes any prior discussions, communications, negotiations, agreements, or representations of the parties thereon; each party represents and warrants that no other representations, warranties, guarantees, agreements, promises or inducements have been made in connection with this Agreement or the subject matter hereof, except as expressly set forth herein. c. Amendment; Waiver.This Agreement may not be modified, except by through a written agreement signed by all Parties hereto.No right or obligation hereunder shall be deemed waived by any Party or Parties’ action, inaction, delay, or failure to enforce any such right or obligation; no waiver of any right or obligation under this Agreement shall be valid unless in writing, signed by the Party sought to be charged with such waiver, and no such waiver shall be effective as to any right or obligation except as expressly set forth therein, or operate as a waiver except in the specific instance and circumstances described therein. d. Severability.If any term, covenant or condition of this Agreement or the application thereof to any Party or circumstance shall, to any extent, be held to be invalid or unenforceable by a tribunal of competent jurisdiction, then the remainder of this Agreement, or the application of such term, covenant or condition to Parties or circumstances other than those as to which it is held invalid or unenforceable, shall not be affected thereby and each term, covenant or condition of this Agreement shall be valid and be enforced to the fullest extent permitted by law. e. Further Assurances.Each Party agrees to take such further actions and execute such further instruments, and do all such other acts, as may be necessary to carry out the purpose and intent of this Agreement. f. Successors and Assigns.Neither Party may assign any of its rights or delegate any of its obligations hereunder, except (a) with the express written consent of the other Party, (b) in connection with a Change in Control Transaction, or (c) to an Affiliate; provided, however, that in no event shall either party’s rights or obligations hereunder be assigned or delegated without prior written notice to the other Party.In any case, neither Party may make an assignment of its assets which renders it unable to perform its material obligations hereunder.Notwithstanding the foregoing, this Agreement shall inure to the benefit of and be binding upon the Parties and their respective successors and assigns. g. Force Majeure.Neither Party shall lose any rights hereunder or be liable to the other Party for damages or losses on account of failure of performance by the defaulting Party if the failure is occasioned by government action, war, fire, explosion, flood, strike, lockout, embargo, act of God, or any other similar cause beyond the control of the defaulting Party, provided that the Party claiming force majeure has exerted all reasonable efforts to avoid or remedy such force majeure; provided, however, in no event shall a Party be required to settle any labor dispute or disturbance. h. Notices.Any and all notices required or permitted to be given to a Party pursuant to the provisions of this Agreement will be in writing and will be effective and deemed to provide such Party sufficient notice under this Agreement on the earliest of the following:(a) at the time of personal delivery, if delivery is in person; (b) one (1) business day after deposit with an express overnight courier for United States deliveries, or two (2) business days after such deposit for deliveries outside of the United States; (c) three (3) business days after deposit in the United States mail by certified mail (return receipt requested) for United States deliveries; or (d) upon delivery of an email to the Party so notified unless the notifying Party receives actual or constructive notice that the email was not delivered.All notices for delivery outside the United States will be sent byexpress courier or email.All notices not delivered personally will be sent by email or postal mail with postage and/or other charges prepaid and properly addressed to the Party to be notified at the addresses or email addressesset forth below or at such other addresses or email addresses as such Party may designate by one of the indicated means of notice herein to the other Parties hereto. If to GO, addressed to: With a copy to: Scott S Payzant Leonard O’Brien Spencer Gale & Sayre 100 South 5th Street Suite 2500 Minneapolis, MN 55402 If to OBJE, addressed to: With a copy to: [LAW FIRM] i. No Strict Construction.The Parties represent and warrant that this Agreement is the result of the joint drafting and negotiation of the Parties and reflects their mutual intent.Accordingly, no rule of construction or presumption requiring interpretation of any ambiguity herein against the Party drafting this Agreement shall apply. j. Interpretation.The Section and paragraph headings contained herein are for the purposes of convenience only and are not intended to define or limit the contents of the Sections or paragraphs to which they apply. k. Facsimile Signatures; Counterparts.This Agreement may be executed in any number of counterparts, each of which when so executed and delivered will be deemed an original, and all of which together shall constitute one and the same agreement.This Agreement may be executed and delivered by facsimile or electronic means and upon such delivery the facsimile or electronic signature of a party will be deemed to have the same effect as if the original physical signature had been delivered. l. Authorized Signatories.Each Party other than a natural person represents and warrants that the undersigned is duly authorized and empowered to execute and deliver this Agreement on behalf of such Party, and that all necessary approvals on the part of such Party have been secured, such that the signature of the undersigned is the binding act and deed of such party. IN WITNESS HEREOF, the parties have caused this JOINT VENTURE AGREEMENT to be executed by their duly authorized representatives as of the date first above written. OBJ ENTERPRISES, INC Paul Watson President & CEO GREAT OUTDOORS, LLC Danny Hammett CEO SCHEDULE A JOINT VENTURE ASSETS OBJE 1. Net cash remaining from the proceeds from that certain $150,000 convertible debenture dated 30 April 2014 by and between OBJE and Great Outdoors, LLC; 2. Net cash remaining from the proceeds from that certain $500,000 convertible debenture dated 27 May 2014 by and between OBJE and Great Outdoors, LLC. 3. Intellectual property related to Pac-ball; 4. Intellectual property related to Creature Taverns; 5. Intellectual property related to Phantasmic. SCHEDULE B JOINT VENTURE ASSETS GO 1. All beneficial contracts to which GO is party; 2. Intellectual property related to GO Hunting; 3. All other GO intellectual property. SCHEDULE C JOINT VENTURE LIABILITIES OBJE 1. That certain $150,000 convertible debenture dated 30 April 2014 by and between OBJE and Great Outdoors, LLC; 2. That certain $500,000 convertible debenture dated 27 May 2014 by and between OBJE and Great Outdoors, LLC. SCHEDULE D JOINT VENTURE LIABILITIES GO 1. Certain liabilities of GO relating to the day-to-day operations of GO, such as lease agreements, employment contracts, or professional service agreements, or any other agreement necessary for the continued operation of software development by GO; however all agreements must be disclosed and presented to OBJE within 30 days of signing the Agreement.
